DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on April 26, 2021.  Claims 1, 4-6, 12 and 15-17 have been amended.  Claims 3, 11 and 20-26 have been cancelled.  Claims 28-34 have been added.  Claims 1-2, 4-7, 12-13, 15-17 and 28-34 are pending in the application. 

Response to Amendment
	Objections to Claims 5 and 6 have been withdrawn in view of applicant’s amendments.
Objection to Claim 24 have been withdrawn in view of cancellation of Claim 24. 	
Rejections under 35 USC § 112(b) of Claims 12 and 16-17 have been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 112(b) of Claims 21-26 have been withdrawn in view of cancellation of claims.  
Rejections under 35 USC § 102 of Claims 1-4, 7, and 15-17 have been withdrawn in view of applicant’s amendments.
Rejection under 35 USC § 102 of Claim 20 has been withdrawn in view of cancellation of Claim 20.
Rejections under 35 USC § 103 of Claims 5-6 have been withdrawn in view of applicant’s amendments.


Allowable Subject Matter
Claims 1-2, 4-7, 12-13, 15-17 and 28-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claims 1 and 15, Alticosalian, G. (US Pat. Pub. No. 2008/0000930)- which is considered the closest prior art of record, discloses a device (#1) and method for selectively providing an odor-rich environment, the device (#1) comprising:
a housing (#10) including a central cavity and a plurality of chambers (#11) arranged around the periphery of the central cavity, each of the plurality of chambers (#11) being configured to store a predefined fragrance therein and having a respective outlet (#3) formed on an outer wall (#4) of the housing (see figure 3 below, and paragraphs [0029]-[0031] and [0034]); and 
a cover (#6) including an exterior surface having a top portion and an exterior sidewall (#8), the cover further including at least one interior sidewall (#27), the at least one exterior sidewall (#8) and at least one interior side wall (#27) forming an outer chamber therebetween (chamber formed with cover (#6) presses onto (#2 disc-shaped holder), the at least one interior sidewall (#27) forming a generally central inner chamber 
a base disposed within the inner chamber of the cover (see figures 3-7 and paragraph [0030]);
wherein (i) responsive to the cover (#6) being in the open position, the at least one vent (#9) is generally adjacent to the outlet (#3) of at least one of the plurality of chambers (#11) of the housing, and (ii) responsive to the cover (#6) being in the closed position, the exterior surface of the housing (#10) is generally adjacent to the respective outlet (#3) of at least one of the plurality of chambers (#11) of the housing (see figure 8 and paragraphs [0034]-[0036]); and 
at least one fragrance housed in at least one of the plurality of chambers (#11), wherein responsive to the cover being in the open position, the fragrance is emitted through the at least one vent (#3) and at least one respective outlet (#9) (see figure 8 and paragraph [0034]). 


    PNG
    media_image1.png
    390
    568
    media_image1.png
    Greyscale

The difference between Alticosalian and the instant invention is that Alticosalian fails to disclose a push-push mechanism positioned within the inner chamber between the top portion of the cover and the base, the push-push mechanism being configured to transition the cover between the open position and the closed position in response to application of force to the top portion of the cover or the base.
In regards to Claim 28, Alticosalian, G. (US Pat. Pub. No. 2008/0000930)- which is considered the closest prior art of record, discloses a device (#1) for selectively providing an odor-rich environment, the device (#1) comprising:
a housing (#10) including a central cavity and a plurality of chambers (#11) arranged around the periphery of the central cavity, each of the plurality of chambers (#11) being configured to store a predefined fragrance therein and having a respective outlet (#3) formed on an outer wall (#4) of the 
a cover (#6) including an exterior surface having a top portion and an exterior sidewall (#8), the cover further including at least one interior sidewall (#27), the at least one exterior sidewall (#8) and at least one interior side wall (#27) forming an outer chamber therebetween (chamber formed with cover (#6) presses onto (#2 disc-shaped holder), the at least one interior sidewall (#27) forming a generally central inner chamber therebetween (inner chamber formed when (#27) presses onto (#2), the cover (#6) including at least one vent (#9) formed on the exterior surface, the outer chamber being configured to slidably engage the housing (#10) such that the cover  (#6) is configured to move between an open position and a closed position (see figures 3-7, and paragraphs [0032]-[0034]); and
wherein (i) responsive to the cover (#6) being in the open position, the at least one vent (#9) is generally adjacent to the outlet (#3) of at least one of the plurality of chambers (#11) of the housing, and (ii) responsive to the cover (#6) being in the closed position, the exterior surface of the housing (#10) is generally adjacent to the respective outlet (#3) of at least one of the plurality of chambers (#11) of the housing (see figure 8 and paragraphs [0034]-[0036]).


    PNG
    media_image1.png
    390
    568
    media_image1.png
    Greyscale

The difference between Alticosalian and the instant invention is that Alticosalian fails to disclose wherein the cover further includes a plurality of apertures arranged on a top portion of the cover and a plurality of lights, each of the plurality of light being visible through the plurality of apertures.
Applicant discloses on paragraph [0052] of instant specification that: “The top portion 132 of the cover 130 can also optionally include a plurality of apertures 146 extending between the interior surface 133b and the exterior surface 133a of the top portion 132. In such implementations, the plurality of apertures 146 are sized and shaped such that a light (not shown) disposed or partially disposed within the inner chamber 138 of the cover 130 is visible from the exterior surface 133a of the top portion 132. The light can be, for example, a light emitting diode (“LED”). Each light can be powered by a power supply (not shown) and controlled by a processor and/or memory (not shown) that 
Applicant discloses on paragraph [0060] of instant specification that: “As best shown in FIGS. 6A and 6B, the base 150 is disposed within the inner chamber 138 of the cover 130. The pair of protrusions 140 of the interior sidewall 134 of the cover 130 slidably engage the pair of recesses 154 of the base 150, thereby substantially preventing rotation of the base 150 relative to the cover 130, and vice versa. The slidable engagement of the pair of protrusions 140 and the pair of recesses 154 permits the cover 130 to move up and down relative to the base 150, which remains generally stationary. As described above, the push-push mechanism 160 is disposed within the central cavity 152 of the base and the inner chamber 138 of the cover 130.”
Applicant further discloses on paragraphs [0067]-[0068] of instant specification that: “To transition the cover 130 from the closed position to the open position, a user may apply a force on the cover 130 in the direction of arrow A, or the base 150 in the opposite direction of arrow A. The force compresses the biasing spring 168 of the push-push mechanism 160 and moves the cover 130 and, thus, the cam 172, towards the base 150. With the biasing spring 168 in a compressed position, the bottom recess 192 moves away from the base 150 and disengages the cam follower 170. The cam follower 170 then engages the third corner 188 of the cam path 178. When the force is removed from the cover 130, the biasing spring 168 urges the cam 172 away from the base 150. Due to this movement of the cam 172, the cam follower 170 moves adjacent to the fourth 
There is no reason, motivation or suggestion in Alticosalian, alone or in combination, which would motivate one of ordinary skill in the art to have a device and method for selectively providing an odor-rich environment with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1796